TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00134-CR







Johnny Ray Rupert, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT


NO. 44,728, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING






PER CURIAM

Appellant Johnny Ray Rupert pleaded guilty to aggravated assault of a peace
officer.  See Tex. Penal Code Ann. § 22.02 (West 1994).  The district court found that the
evidence substantiated appellant's guilt, but deferred further proceedings and placed him on
community supervision.  Appellant later pleaded true to nine violations of his supervisory
conditions.  The court revoked supervision, adjudged him guilty, and assessed punishment at
imprisonment for twenty years.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant
was advised of his right to examine the appellate record and to file a pro se brief.  No pro se brief
was filed.

We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  We find nothing in the record that might arguably support the appeal.

The judgment of conviction is affirmed.


Before Justices Jones, B. A. Smith and Yeakel

Affirmed

Filed:   May 27, 1999

Do Not Publish